DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/651,832. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 9, 2022 has been entered.
 

Status of Claims
Claim(s) 1, 4-11, 43, 45-52 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on May 9, 2022 has been entered. Applicant’s Remarks filed on May 9, 2022 have been considered as follows.
Based on the Amendments to the Claims, the 112(a) and 112(b) rejections previously set forth are withdrawn. However, additional rejections have been entered to address the amendments.
Based on the Amendments to the Claims, and Page(s) 8-12 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Claim Interpretations
In the interest of compact prosecution, the examiner will interpret “resembling a pier” to constitute a description of a projecting beam either with or without vertical supports throughout, and any equivalents thereof.


Claim Rejections - 35 USC § 112 (a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 4 and 45 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim(s) 4 and 45 has/have been amended to recite “wherein at least a portion of the second electrode forms a structure resembling a pier over at least a portion of the first electrode”. Support for the limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of “resembling a pier” has been found. The specification supports a structure resembling a ‘projecting beam’ where the top electrode is provided above the bottom electrode with a nanometric horizontal gap in between (see instant specification: [0049]; [0051]) but not “resembling a pier” as recited in the instant claims. The examiner notes that a structure resembling a ‘pier’ would require a horizontal section with various vertical supports, where such a structure is not described nor illustrated in the instant specification. Thus, the limitations of Claim(s) 4 are rejected for lack of Support for the Claimed Subject Matter in the Disclosure (see MPEP 2163.01). 


  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-5, 7-8, 11, 43, 45-46, 48-49 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik et al (US 2016/0184819, already of record) in view of Ikeda et al (WO 2015/170783, already of record).

	Regarding Claim 1, Naik teaches a transducer device for analyzing one or more fluid analytes, the transducer device comprising:
a nanogap sensor over a substrate, the nanogap sensor including a first electrode having a planar shape and a second electrode, the second electrode opposite the first electrode and separated from the first electrode by a nanogap for receiving a liquid analyte, wherein each of the first electrode and the second electrode is parallel to the surface (see Naik: [0038]-[0040]; Fig 1B, and annotated Fig 1B below);
a first interconnect configured to provide electrical connectivity to the first electrode (see Naik: [0038]-[0040]; Fig 1B, and annotated Fig 1B below);
and a second interconnect configured to provide electrical connectivity to the second electrode (see Naik: [0038]-[0040]; Fig 1B, and annotated Fig 1B below);
wherein
the first interconnect is in a first layer over the substrate (see Naik: [0038]-[0040]; Fig 1B, and annotated Fig 1B below);
the nanogap sensor is in a second layer over the substrate (see Naik: [0038]-[0040]; Fig 1B, and annotated Fig 1B below);
the second interconnect is in a third layer over the substrate and the second layer being between the first layer and third layer, and the first layer being between the substrate and the second layer (see Naik: [0038]-[0040]; Fig 1B, and annotated Fig 1B below).

    PNG
    media_image1.png
    571
    831
    media_image1.png
    Greyscale

	Naik also teaches that the structure comprising the electrodes, the circuits, interconnects and nanogap may be formed without the dielectric material (element 130 in image above) to be free standing (see Naik: [0061]-[0066]; Figs 6A-6F and 7A-7D; reproduced Fig 6A-6F below; “The sacrificial layer 604 will later be removed to form the nanogap channel 105.”, [0061]). 

    PNG
    media_image2.png
    539
    638
    media_image2.png
    Greyscale

Naik teaches the first and second electrode being disconnected from each other (i.e. fully-released). Naik teaches the first and second electrode being planar and parallel to each other (see image above; the examiner notes that the recitation of “electrodes… function as a parallel plate capacitor’ is a functional recitation that is met by the prior art. That is, the planar and parallel electrodes of Naik are capable of functioning as a parallel plate capacitor”.)
Naik does not teach “wherein at least a portion of the second electrode forms a cantilever suspended over at least a portion of the first electrode”. 
However, Ikeda teaches the analogous art of adjustable nanogap electrodes (see Ikeda: Abstract). Ikeda teaches that one or both of the electrodes used in nanogap electrodes can be mounted on a cantilever to allow for adjustment of the system (see Ikeda: [0050]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the bridge electrode of Naik to be mounted on a cantilever as taught by Ikeda, because Ikeda teaches that nanogap electrodes can be mounted on a cantilever to allow for adjustment of the system (see Ikeda: [0050]). The examiner notes that the combination, given that Naik teaches that the first and second electrodes are disconnected (i.e. fully-released) and given that Ikeda teaches the advantages of using a cantilever with a nanogap, would have resulted in a fully-released cantilever as claimed, meeting the claim as a whole. 

	Regarding Claim 4, modified Naik teaches all the limitations as applied to Claim 1 and further teaches wherein at least a portion of the second electrode forms a structure resembling a pier over at least a portion of the first electrode (see combination of Claim 1, fully released cantilever).

	Regarding Claim 5, modified Naik teaches all the limitations as applied to Claim 1 and further teaches further comprising a solid dielectric material between at least a portion of the second electrode and at least a portion of the first electrode (see Naik: “plurality of electrode pairs 110 and the nanogap channel 105 may be formed in one or more layers 130 of dielectric materials”, [0038]; the examiner notes that Naik describes the nanochannel formed between the electrode pairs and formed in dielectric material, such that there is layer of dielectric material between the electrodes where there is no nanogap). 
	 
	Regarding Claim 7, modified Naik teaches all the limitations as applied to Claim 1 and further teaches wherein the nanogap is oriented horizontally with respect to the substrate (see Naik: Fig 1A-1B).

Regarding Claim 8, modified Naik teaches all the limitations as applied to Claim 1 and further teaches wherein a distance between the first and second electrodes is between 1 nm and 100 nm (see Naik: “At least a portion of the first electrode 110U directly faces at least a portion of the second electrode 110L, across the nanogap channel 105. The distance between these facing portions across the first dimension is 100 nm or less”, [0039]).
	
Regarding Claim 11, modified Naik teaches all the limitations as applied to Claim 1 and further teaches further comprising one or more fluidic windows configured to support provision of the one or more fluid analytes to the nanogap (see Naik: “The device 100 may further have any combination of a bioreactor 115, a bypass channel 120, an inlet 125, and an outlet 135”, [0038]).

Regarding Claim 43, Naik teaches a transducer device for analyzing one or more fluid analytes, the transducer device comprising:
a nanogap sensor over a substrate, the nanogap sensor including a first electrode and a second electrode, the second electrode opposite the first electrode and separated from the first electrode by a nanogap for receiving a liquid analyte, wherein each of the first electrode and the second electrode is parallel to the surface (see Naik: [0038]-[0040]; Fig 1B, and annotated Fig 1B below);
a first interconnect configured to provide electrical connectivity to the first electrode (see Naik: [0038]-[0040]; Fig 1B, and annotated Fig 1B below);
and a second interconnect configured to provide electrical connectivity to the second electrode (see Naik: [0038]-[0040]; Fig 1B, and annotated Fig 1B below);
wherein the first interconnect and the second interconnect are between the substrate and the nanogap sensors (see Naik: Fig 1b, and annotated Fig 1B below; the examiner notes that the substrate upon which the sensor resides is also the electric circuit)

    PNG
    media_image1.png
    571
    831
    media_image1.png
    Greyscale

	Naik also teaches that the structure comprising the electrodes, the circuits, interconnects and nanogap may be formed without the dielectric material (element 130 in image above) to be free standing (see Naik: [0061]-[0066]; Figs 6A-6F and 7A-7D; reproduced Fig 6A-6F below; “The sacrificial layer 604 will later be removed to form the nanogap channel 105.”, [0061]). 

    PNG
    media_image2.png
    539
    638
    media_image2.png
    Greyscale

Naik teaches the first and second electrode being disconnected from each other (i.e. fully-released). Naik teaches the first and second electrode being planar and parallel to each other (see image above; the examiner notes that the recitation of “electrodes… function as a parallel plate capacitor’ is a functional recitation that is met by the prior art. That is, the planar and parallel electrodes of Naik are capable of functioning as a parallel plate capacitor”.)
Naik does not teach “wherein at least a portion of the second electrode forms a cantilever suspended over at least a portion of the first electrode”.
However, Ikeda teaches the analogous art of adjustable nanogap electrodes (see Ikeda: Abstract). Ikeda teaches that one or both of the electrodes used in nanogap electrodes can be mounted on a cantilever to allow for adjustment of the system (see Ikeda: [0050]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the bridge electrode of Naik to be mounted on a cantilever as taught by Ikeda, because Ikeda teaches that nanogap electrodes can be mounted on a cantilever to allow for adjustment of the system (see Ikeda: [0050]). The examiner notes that the combination, given that Naik teaches that the first and second electrodes are disconnected (i.e. fully-released) and given that Ikeda teaches the advantages of using a cantilever with a nanogap, would have resulted in a fully-released cantilever as claimed, meeting the claim as a whole.

Regarding Claim 45, modified Naik teaches all the limitations as applied to Claim 43 and further teaches wherein at least a portion of the second electrode forms a structure resembling a pier over at least a portion of the first electrode (see combination of Claim 1, fully released cantilever).

	Regarding Claim 46, modified Naik teaches all the limitations as applied to Claim 43 and further teaches further comprising a solid dielectric material between at least a portion of the second electrode and at least a portion of the first electrode (see Naik: “plurality of electrode pairs 110 and the nanogap channel 105 may be formed in one or more layers 130 of dielectric materials”, [0038]; the examiner notes that Naik describes the nanochannel formed between the electrode pairs and formed in dielectric material, such that there is layer of dielectric material between the electrodes where there is no nanogap). 
	 
	Regarding Claim 48, modified Naik teaches all the limitations as applied to Claim 43 and further teaches wherein the nanogap is oriented horizontally with respect to the substrate (see Naik: Fig 1A-1B).

Regarding Claim 49, modified Naik teaches all the limitations as applied to Claim 43 and further teaches wherein a distance between the first and second electrodes is between 1 nm and 100 nm (see Naik: “At least a portion of the first electrode 110U directly faces at least a portion of the second electrode 110L, across the nanogap channel 105. The distance between these facing portions across the first dimension is 100 nm or less”, [0039]).
	
Regarding Claim 52, modified Naik teaches all the limitations as applied to Claim 43 and further teaches further comprising one or more fluidic windows configured to support provision of the one or more fluid analytes to the nanogap (see Naik: “The device 100 may further have any combination of a bioreactor 115, a bypass channel 120, an inlet 125, and an outlet 135”, [0038]).


Claim(s) 6 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik et al (US 2016/0184819, already of record) in view of Ikeda et al (WO 2015/170783, already of record) in view of Gao et al (US 2012/0122715, already of record).

Regarding Claim 6, modified Naik teaches all the limitations as applied to Claim 1. 
Modified Naik does not teach “wherein a mean surface roughness of the first electrode is less than 10nm”.
However, Gao teaches the analogous art of a nanogap sensor for nucleic acids (see Gao: Abstract; [0035]). Gao teaches that, in general, a surface roughness above 0.5nm is detrimental to the performance of the device and negatively influences the sensitivity of the sensor arrangement formed by the first and second electrodes (see Gao: [0053]). The examiner notes that Gao is thus teaching to keep the surface roughness below 0.5 nm, which falls within the claimed range.  
It would have been obvious to one skilled in the art before the filing date of the invention to modify the surface roughness of the electrodes of modified Naik to be less than 0.5nm as taught by Gao, because Gao teaches that a surface roughness above 0.5 nm is detrimental to the performance of the device and negatively influences the sensitivity of the sensor arrangement formed by the first and second electrodes (see Gao: [0053]).

Regarding Claim 47, modified Naik teaches all the limitations as applied to Claim 43. 
Modified Naik does not teach “wherein a mean surface roughness of the first electrode is less than 10nm”.
However, Gao teaches the analogous art of a nanogap sensor for nucleic acids (see Gao: Abstract; [0035]). Gao teaches that, in general, a surface roughness above 0.5nm is detrimental to the performance of the device and negatively influences the sensitivity of the sensor arrangement formed by the first and second electrodes (see Gao: [0053]). The examiner notes that Gao is thus teaching to keep the surface roughness below 0.5 nm, which falls within the claimed range.  
It would have been obvious to one skilled in the art before the filing date of the invention to modify the surface roughness of the electrodes of modified Naik to be less than 0.5nm as taught by Gao, because Gao teaches that a surface roughness above 0.5 nm is detrimental to the performance of the device and negatively influences the sensitivity of the sensor arrangement formed by the first and second electrodes (see Gao: [0053]).


Claim(s) 9-10 and 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik et al (US 2016/0184819, already of record) in view of Ikeda et al (WO 2015/170783, already of record) in view of Tayebi et al (US 2015/0168341, already of record).

Regarding Claim 9, modified Naik teaches all the limitations as applied to Claim 1. 
Mmodified Naik does not teach “further comprising a first layer disposed over at least a portion of the first electrode, the first layer including one or more thiols, dithiols, or alkanethiols”.
However, Tayebi teaches the analogous art of nanogap transducers (see Tayebi: Abstract). Tayebi teaches that electrode transducer materials can be covered with monolayers or thin multilayers of hydrophilic and biocompatible organic compounds, such as thiols, to reduce or prevent catalytic reactions of the transducer material with the solution and/or solution additives (see Tayebi: [0050]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the first electrodes of modified Naik to be covered with monolayers or thin multilayers of hydrophilic and biocompatible organic compounds, such as thiols as taught by Tayebi, because Tayebi teaches that use of these coatings act to reduce or prevent catalytic reactions of the transducer material with the solution and/or solution additives (see Tayebi: [0050]).

Regarding Claim 10, modified Naik teaches all the limitations as applied to Claim 1. 
Modified Naik does not teach “further comprising a first layer disposed over at least a portion of the second electrode, the first layer including one or more thiols, dithiols, or alkanethiols”.
However, Tayebi teaches the analogous art of nanogap transducers (see Tayebi: Abstract). Tayebi teaches that electrode transducer materials can be covered with monolayers or thin multilayers of hydrophilic and biocompatible organic compounds, such as thiols, to reduce or prevent catalytic reactions of the transducer material with the solution and/or solution additives (see Tayebi: [0050]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the second electrodes of modified Naik to be covered with monolayers or thin multilayers of hydrophilic and biocompatible organic compounds, such as thiols as taught by Tayebi, because Tayebi teaches that use of these coatings act to reduce or prevent catalytic reactions of the transducer material with the solution and/or solution additives (see Tayebi: [0050]).

Regarding Claim 50, modified Naik teaches all the limitations as applied to Claim 43. 
Modified Naik does not teach “further comprising a first layer disposed over at least a portion of the first electrode, the first layer including one or more thiols, dithiols, or alkanethiols”.
However, Tayebi teaches the analogous art of nanogap transducers (see Tayebi: Abstract). Tayebi teaches that electrode transducer materials can be covered with monolayers or thin multilayers of hydrophilic and biocompatible organic compounds, such as thiols, to reduce or prevent catalytic reactions of the transducer material with the solution and/or solution additives (see Tayebi: [0050]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the first electrodes of modified Naik to be covered with monolayers or thin multilayers of hydrophilic and biocompatible organic compounds, such as thiols as taught by Tayebi, because Tayebi teaches that use of these coatings act to reduce or prevent catalytic reactions of the transducer material with the solution and/or solution additives (see Tayebi: [0050]).

Regarding Claim 51, modified Naik teaches all the limitations as applied to Claim 43. 
Modified Naik does not teach “further comprising a first layer disposed over at least a portion of the second electrode, the first layer including one or more thiols, dithiols, or alkanethiols”.
However, Tayebi teaches the analogous art of nanogap transducers (see Tayebi: Abstract). Tayebi teaches that electrode transducer materials can be covered with monolayers or thin multilayers of hydrophilic and biocompatible organic compounds, such as thiols, to reduce or prevent catalytic reactions of the transducer material with the solution and/or solution additives (see Tayebi: [0050]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the second electrodes of modified Naik to be covered with monolayers or thin multilayers of hydrophilic and biocompatible organic compounds, such as thiols as taught by Tayebi, because Tayebi teaches that use of these coatings act to reduce or prevent catalytic reactions of the transducer material with the solution and/or solution additives (see Tayebi: [0050]).


Response to Arguments
Applicant's Arguments, filed on May 9, 2022, towards the previous prior art rejections and 112(a) rejections on Page(s) 8-14 have been fully considered but are not persuasive. 
Applicant argues, on Page(s) 8 of their Remarks, that the 112(a) rejections are overcome by the amendment. Applicant appears to state this as fact. 
The examiner respectfully disagrees. 
Regarding the 112(a) issue, the examiner notes that the amendments do not overcome the 112(a) but instead further confuse the matter (as described in the 112(a) rejections section above). Applicant has not provided clarification nor specific arguments showing support for the new limitation. It appears as if Applicant is merely concluding that the amendment overcomes the rejection without providing evidence and without taking into account the evidence provided by the examiner. As such, the examiner notes that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  

Applicant argues, on Page(s) 10 of their Remarks, that Naik and Ikeda do not teach nor suggest the planar shape of the first electrode and the second electrode, the second electrode being a fully-released cantilever, and both electrodes being parallel to one another. 
The examiner respectfully disagrees. 
Regarding the combination, the examiner notes that Naik teaches the first and second electrode being disconnected from each other (i.e. fully-released). Naik teaches the first and second electrode being planar and parallel to each other (see image above; the examiner notes that the recitation of “electrodes… function as a parallel plate capacitor’ is a functional recitation that is met by the prior art. That is, the planar and parallel electrodes of Naik are capable of functioning as a parallel plate capacitor”.) Further, Ikeda teaches the analogous art of adjustable nanogap electrodes (see Ikeda: Abstract). Ikeda teaches that one or both of the electrodes used in nanogap electrodes can be mounted on a cantilever to allow for adjustment of the system (see Ikeda: [0050]). Thus, it would have been obvious to one skilled in the art before the filing date of the invention to modify the bridge electrode of Naik to be mounted on a cantilever as taught by Ikeda, because Ikeda teaches that nanogap electrodes can be mounted on a cantilever to allow for adjustment of the system (see Ikeda: [0050]). The examiner notes that the combination, given that Naik teaches that the first and second electrodes are disconnected (i.e. fully-released) and given that Ikeda teaches the advantages of using a cantilever with a nanogap, would have resulted in a fully-released cantilever as claimed, meeting the claim as a whole.

Applicant argues, on Page(s) 10 of their Remarks, that Naik does not anticipate the claim. Applicant seems to be addressing Naik by itself. 
The examiner respectfully disagrees. 
Regarding the argument concerning Naik by itself, it is noted that Applicant argues the reference individually without taking into account the combination of references. Therefore, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rationale for the combination has been addressed in a previous argument (see above).	

Applicant argues, on Page(s) 10 of their Remarks, that Ikeda requires a cantilever electrode to be covered by an electric piezo element and, thus, requires electrical power to be able to function. Applicant cites Fig 8 of Ikeda as support.
The examiner respectfully disagrees. 
Regarding the disclosure of Ikeda, it is noted that Ikeda demonstrates various arrangements for the cantilever. Ikeda demonstrates an arrangement in Fig 1 that does not have an electric piezo element nor requires electrical power (see Ikeda: reproduced Fig 1 below; Ikeda: “the overlaying (top) electrode has a layer of additional material 12, which may be a metal deposited on the gold top electrode. The overlaying metal may be fabricated of a material which has a larger expansion coefficient than that of gold, so that when the structure is heated, the cantilevered structure will bend down towards the bottom electrode, allowing adjustment of the nanoelectrode gap spacing”, [0053]). As such, Ikeda does not require electrical power not an electric piezo element. 

    PNG
    media_image3.png
    348
    624
    media_image3.png
    Greyscale

Applicant argues, on Page(s) 10-11 of their Remarks, that Naik and Ikeda cannot be properly combined. Applicant argues that Naik features a closed enclosure and thus could not be modified with the adjustable cantilever of Ikeda. 
The examiner respectfully disagrees. 
Regarding the disclosure of Naik, the examiner notes that Naik teaches an embodiment in which the structure does not rely on a dielectric medium surrounding the electrode-nanogap structure. Naik teaches that the structure comprising the electrodes, the circuits, interconnects and nanogap may be formed without the dielectric material (element 130 in image above) to be free standing (see Naik: [0061]-[0066]; Figs 6A-6F and 7A-7D; reproduced Fig 6A-6F below; “The sacrificial layer 604 will later be removed to form the nanogap channel 105.”, [0061]). 

    PNG
    media_image2.png
    539
    638
    media_image2.png
    Greyscale

Given that the disclosure of Naik contemplates an embodiment in which the electrode-nanogap structure does not require surrounding dielectric material, and given that Ikeda teaches that one or both of the electrodes used in nanogap electrodes can be mounted on a cantilever to allow for adjustment of the system (see Ikeda: [0050]), it would have been obvious to one skilled in the art before the filing date of the invention to modify the bridge electrode of Naik to be mounted on a cantilever as taught by Ikeda, because Ikeda teaches that nanogap electrodes can be mounted on a cantilever to allow for adjustment of the system (see Ikeda: [0050]). The examiner notes that the combination, given that Naik teaches that the first and second electrodes are disconnected (i.e. fully-released) and given that Ikeda teaches the advantages of using a cantilever with a nanogap, would have resulted in a fully-released cantilever as claimed, meeting the claim as a whole.

Applicant appears to argues, on Page(s) 11-12 of their Remarks, that the proposed combination changes the principle of operation of the primary reference. Applicant does not specifically point out what is being changed as the Remarks appear to simply describe case law without applying said case law to the facts of the instant case.  
The examiner respectfully disagrees. 
Regarding the arguments, the examiner notes that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). The examiner notes that both references are concerned with electrode-nanogap constructions for biomolecule sequencing purposes (see Naik: [0002]; see, also, Ikeda: [0002]). Naik describes the majority of the structure, as seen above for the independent Claims, and then Ikeda is brought in to modify one of the electrodes to provide the advantage of an adjustable sensor. Ikeda teaches that one or both of the electrodes used in nanogap electrodes can be mounted on a cantilever to allow for adjustment of the system (see Ikeda: [0050]). The examiner notes that Ikeda describes an alternative structure for electrode-nanogap constructions that provides an advantage. Thus, it would have been obvious to one skilled in the art before the filing date of the invention to modify the bridge electrode of Naik to be mounted on a cantilever as taught by Ikeda, because Ikeda teaches that nanogap electrodes can be mounted on a cantilever to allow for adjustment of the system (see Ikeda: [0050]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571)272-6871. The examiner can normally be reached on Mon-Fri, 9am - 3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-71297129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               

/Benjamin R Whatley/Primary Examiner, Art Unit 1798